Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION

    JOHN CATURANO,

              Plaintiff – Counterclaim Defendant,
                                                             Civil Action No.
    v.
                                                             1:20-cv-00173-MOC-DCK
    ARMCHEM INTERNATIONAL CORP.,

              Defendant- Counterclaimant.


               PLAINTIFF/COUNTERCLAIM-DEFENDANT JOHN CATURANO’S
                MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STAY
                        DISCOVERY AND RULE 26 OBLIGATIONS

          COMES NOW Plaintiff/Counterclaim-Defendant John Caturano (“Caturano”), by and

   through the undersigned counsel and pursuant to Federal Rule of Civil Procedure 26 and Local

   Civil Rule 7.1, and submits this Memorandum of Law in Support of his Motion to Stay Discovery

   and all applicable Rule 26 obligations until the Court has ruled on one or both of the threshold,

   dispositive motions currently pending before the Court.

                                            INTRODUCTION

          Caturano brings this Motion to stay fact discovery in this case—including any pending

   third party subpoenas issued by Defendant/Counterclaimant Armchem—for three separate

   reasons.

          First, Armchem has filed a Motion to Transfer this case to the Southern District of Florida

   based upon the forum selection clause in Caturano’s alleged “agreement,” or, alternatively, based

   upon the factors that courts apply under 28 U.S.C. § 1404. In doing so, Armchem has vigorously

   asserted that this Court is an improper forum for this litigation and that the case should be

   transferred to Florida. Although Caturano disputes this, and contends that a transfer is not
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 2 of 17




   warranted, Armchem’s Motion to Transfer implicates the key threshold issue of which court this

   case will proceed in—a question which remains unresolved at present. Armchem’s Motion also

   implicates the question of whether the alleged “agreement” between Armchem and Caturano is in

   fact valid and enforceable at all. Both of these issues are threshold issues that should be resolved

   before any fact discovery proceeds in this case, as resolution of one or both of these issues will

   significantly alter the trajectory of the case going forward. Armchem’s Motion to Transfer is ripe

   for disposition by this Court.

          Moreover, Caturano has separately filed a Motion to Dismiss many of the Counterclaims

   filed against him, for failure to state a claim under Rule 12(b)(6). Caturano’s motion likewise is

   pending with this Court and is ripe for disposition. Given the pendency of these two motions, and

   their significance to the case, this Court should, in its discretion, stay any fact discovery pending

   a resolution of these preliminary motions and the threshold issues they implicate.

          Second, Armchem has asserted since the commencement of this action that this case should

   not be litigated in this Court and that jurisdiction over this case should be transferred to the

   Southern District of Florida. Despite this, as explained below, Armchem now seeks to pursue third

   party fact discovery in this case, serving a subpoena issued from this Court to pursue vast amounts

   of documents that Armchem contends are relevant to its Counterclaims. Having repeatedly and

   consistently argued that this forum is not the proper one for this case to proceed, Armchem should

   not be permitted to pursue fact discovery using the subpoena power of this Court, and should be

   precluded from pursuing fact discovery until the threshold issue of the proper forum is resolved.

          Third, Armchem seeks discovery (including a third party subpoena) before any of the

   required Rule 26 “pre-discovery” steps have been engaged in by the parties. No Rule 26(f)

   conference has been held, and no Rule 26(f) Report has been submitted, due to the pending




                                                    2
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 3 of 17




   dispositive motions before the Court. Under Rule 26, “[a] party may not seek discovery from any

   source before the parties have conferred as required by Rule 26(f).” Fed. R. Civ. P. 26(d)(1)

   (emphasis added). Accordingly, Armchem’s document subpoena (and any other fact discovery it

   may seek to pursue) is premature, given the current posture of the case.

           For all of these reasons, and as more fully discussed below, this Court should grant

   Caturano’s Motion and stay any fact discovery pending resolution of one or both of the pending

   motions before the Court. Doing so will conserve the resources of the parties and this Court—as

   well as those of the non-party that is the subject of Armchem’s subpoena—and will avoid

   unnecessary expense and burden, given the uncertainty over whether this Court is the proper forum

   for this action.

                       PERTINENT FACTS AND PROCEDURAL HISTORY

           Defendant/Counterclaim-Plaintiff Armchem International Corporation (“Armchem”) “is

   in the business of manufacturing, selling, and distributing a range of cleaning supplies,

   maintenance products, and safety products to customers in various parts of the United States.” See

   Armchem’s Counterclaims [Dkt. 3] at ¶ 5. From July 2016 until his resignation in December 2019,

   Caturano acted as a Sales Manager for Armchem, “supervising Armchem’s sales representatives

   in selling and distributing products to customers in the State of North Carolina and other parts of

   the United States.” Id. at ¶¶ 26-27. Armchem alleges that in July 2016, at the beginning of his

   engagement with Armchem, Caturano entered into a “Noncompetition, Nonsolicitation and

   Confidentiality Agreement” (“the agreement,” “the alleged agreement,” “the contract,” or “the

   alleged contract”) with Armchem. Id. at ¶ 9. This alleged agreement contains a forum selection

   clause requiring the parties to litigate any dispute arising under the agreement in the state or federal

   courts of Broward County, Florida. Id. at ¶¶ 15-16.




                                                      3
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 4 of 17




          In February 2020, after resigning from Armchem, Caturano began his employment with

   Momar, Inc. (“Momar”). Id. at ¶¶ 31-33. In May 2020, Armchem sent Caturano a letter claiming

   that, by virtue of his employment and activities with Momar, he was in violation of the alleged

   agreement. See Dkt. 1-1 ¶¶ 20-21. The letter contained a copy of the alleged agreement, which

   purported to contain Caturano’s signature. Id. at ¶¶ 21-22. However, Caturano never signed the

   agreement; in fact, he has alleged that he had never even seen the agreement prior to receiving it

   as an attachment to the cease and desist letter from Armchem. Id. at ¶¶ 12-13, 22. Caturano has

   submitted three separate Declarations substantiating this position.

          After receiving the cease and desist letter with the alleged “agreement,” Caturano promptly

   initiated this action in the Buncombe County Superior Court by filing a complaint for declaratory

   relief, seeking a declaration that the alleged agreement, which Caturano never signed, is void and

   unenforceable—not only because he never executed it, but also because it is unenforceable as a

   matter of North Carolina law and public policy. See generally Dkt. 1-1.

          Armchem removed the action to this Court and filed an Answer and five (5) separate

   counterclaims against Caturano. See generally Dkt. 3. Armchem’s Counterclaims allege that

   “Caturano has violated the terms of the Agreement by ... [r]eaching out to several [Armchem] sales

   representatives and recruit[ing] them to go to work for Momar”; “[u]sing the Confidential

   Information he learned while at Armchem to successfully recruit salespeople from Armchem or

   its related companies to go to work for Momar”; and “[u]sing Confidential Information he learned

   while at Armchem to benefit Momar in keeping its current clients, developing new clients, and

   soliciting Armchem clients to purchase competing products from Momar.” Id. at ¶ 36. Armchem

   also alleges that Caturano is “competing directly with Armchem in the restricted geographical




                                                    4
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 5 of 17




   territory by working for Armchem’s direct competitor in the same or similar capacity as his job at

   Armchem.” Id. at ¶ 36; see also id. at ¶¶ 46-48.

          Armchem also alleges that Caturano had “a fiduciary duty to preserve and protect such

   confidential business information from all unauthorized disclosures and unauthorized use,” and

   that he breached that duty by using such information in a way that places his own interests, and

   the interests of Momar, over those of Armchem. Id. at ¶¶ 73-74. It further claims that Caturano

   tortiously “interfered with the business relationship between Armchem and its current and former

   employees by inducing them to breach their contractual obligations with Armchem or its related

   companies and begin employment with a competitor of Armchem.” Id. at ¶¶ 79, 84.

          On August 12, 2020, Caturano moved to dismiss three (3) of Armchem’s five (5)

   Counterclaims pursuant to Fed. R. Civ. P. 12(b)(6), including Armchem’s claims for breach of

   fiduciary duty, tortious interference with contractual relationship, and tortious interference with

   advantageous business relationship. See generally Dkt. 9 and 9-1.

          On August 25, 2020, Armchem filed a Motion to Transfer with this Court, asking the Court

   to transfer this matter to the Southern District of Florida. See Dkt. 10. Armchem argues that this

   Court is an improper forum in light of the forum selection clause contained in the alleged

   agreement or, alternatively, that the case should be transferred pursuant to 28 U.S.C. ¶ 1404(a).

   See generally Armchem’s Mot. to Transfer and Supporting Brief [Dkts. 10-11]. Specifically,

   Armchem claims “the Court’s decision with regard to Armchem’s Motion to Transfer will be

   significantly streamlined if it finds that the forum selection clause is valid and enforceable.” See

   Dkt. 11 at 10. Alternatively, Armchem claims that this action should be transferred to Florida “for

   the convenience of the parties and witnesses, and in the interest of justice,” under 28 U.S.C. §

   1404(a). Id. at 15.




                                                      5
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 6 of 17




          On August 26, 2020, the day after filing its Motion to Transfer, Armchem submitted its

   Response in Opposition to Caturano’s Rule 12(b)(6) Motion to Dismiss. See generally Dkt. 12.

   In its response, Armchem asks “that the Court consider [the transfer] motion prior to the current

   Motion to Dismiss. Should the Court grant Armchem’s Motion to Transfer, it would save

   this Court’s time and judicial resources to defer ruling on Caturano’s Motion to Dismiss to

   the transferee court.” Id. at 2 (emphasis added). Thus, in responding to the Motion to Dismiss,

   Armchem has made clear its position that the threshold issue of which forum the case should

   proceed in (i.e. North Carolina or Florida) should be addressed before any steps are taken to

   address the substantive merits of this dispute. Caturano filed his Reply in support of the Motion

   to Dismiss on September 8, 2020, see Dkt. 15, and thus the Motion to Dismiss is now ripe for

   disposition by this Court.

          Meanwhile, Caturano separately responded to Armchem’s transfer motion, opposing the

   transfer because (1) the alleged agreement on which the transfer motion is primarily based is void

   and unenforceable since Caturano never signed it; and (2) the Section 1404(a) factors do not

   otherwise mandate that this action be transferred to Florida. See generally Dkt. 16. Armchem

   submitted its Reply in support of the Motion to Transfer, see Dkt. 17, and the Motion is also ripe

   for disposition by this Court.

          Despite consistently and repeatedly maintaining that this action should not be litigated in

   this Court, and despite requesting that the Court rule on its Motion to Transfer prior to ruling on

   any substantive issues raised in Caturano’s Motion to Dismiss, on September 22, 2020, Armchem

   served a subpoena issued from this Court on Caturano’s employer, non-party Momar. See

   Caturano Motion to Stay Discovery [Dkt. 18], Exhibit A. In the subpoena, Armchem requests a

   voluminous amount of documents, some not even relating to Caturano’s employment with Momar,




                                                   6
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 7 of 17




   for example, by requesting documentation and HR records related to other non-party Momar

   employees. Id. For example, the subpoena seeks, among other things, all personnel files, records,

   and documents relating to not only Caturano but also two additional Momar employees—neither

   of whom are parties to this litigation. The subpoena also seeks documents related to “any other

   person who is or was employed by MOMAR on or after January 1, 2019 who was also employed

   by ARMCHEM within the past three years;” all sales related documents for Caturano and the two

   additional non-party employees; and “MOMAR’s employee manuals, regulations, guidelines, or

   other guidance materials provided to all MOMAR employees.” Id.

           Importantly, the parties have not yet held their Rule 26(f) conference, given the pending

   Motion to Transfer and Motion to Dismiss, and thus discovery has not actually commenced.

   Nonetheless, Armchem is apparently attempting to begin discovery efforts—despite their being

   premature under Rule 26, and despite Armchem’s consistent argument that the parties should not

   be litigating in this forum at all.

           Given the premature nature of the subpoena, and the prospect of additional discovery

   requests from Armchem, Caturano brings his current Motion to Stay, requesting that this Court

   issue a stay of all discovery (including the non-party discovery served on his employer, Momar)

   pending the resolution of at least one, if not both, of the threshold dispositive motions currently

   before the Court. Caturano additionally requests that the Court stay all Rule 26 obligations

   (including the Rule 26(f) conference, Rule 26(a) initial disclosures, and the Rule 26(f) report) until

   it has ruled on one or both of the pending motions. For the reasons described below, the Court

   should grant Caturano’s request.




                                                     7
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 8 of 17




                          ARGUMENT AND CITATION TO AUTHORITY

            Under the Federal Rules, a district court has the authority to limit the timing and sequence

   of discovery. Fed. R. Civ. P. 26(d). Pursuant to this discretion, a court, “for good cause,” may

   stay discovery in order to “protect a party or person from annoyance, embarrassment, oppression,

   or undue burden of expense.” Id. at 26(c)(1). District courts within the Fourth Circuit routinely

   exercise this authority to stay discovery pending the resolution of dispositive motions, because

   such a stay “is an eminently logical means to prevent wasting the time and effort of all concerned,

   and to make the most efficient use of judicial resources.” Blankenship v. Trump, 2020 WL 748874,

   at *2 (S.D. W.Va. Feb. 13, 2020) (emphasis added) (citing Thigpen v. United States, 800 F.2d 393,

   396-97 (4th Cir. 1986) (emphasis added), overruled on other grounds by Sheridan v. United States,

   487 U.S. 392 (1988); see also United States v. Daily Gazette Co., 2007 WL 7575700, at *2 (S.D.W.

   Va. Oct. 18, 2007)); Campbell v. Attaway, 2009 WL 3719420, at *3 (W.D.N.C. Nov. 4, 2009),

   report and recommendation adopted, 2010 WL 92428 (W.D.N.C. Jan. 6, 2010)); Cleveland

   Const., Inc. v. Schenkel & Schultz Architects, P.A., 2009 WL 903564, at *2 (W.D.N.C. Mar. 31,

   2009).

            Indeed, granting a motion to stay pending resolution of a dispositive motion “‘streamlines

   litigation by dispensing with needless discovery and fact-finding.’” Blankenship, 2020 WL

   748874, at *2 (quoting Neitzke v. Williams, 490 U.S. 319, 326–27 (1989)). This aligns with the

   interests of judicial economy, which “favor reducing the burden of discovery on parties when [a]

   motion to dismiss raises potentially dispositive legal issues and ‘the resolution of which may

   obviate the need for or limit discovery in this case.’” Id. (citing Slone v. State Auto Prop. and Cas.

   Ins. Co., 2019 WL 4733555, at *1 (S.D. W.Va. Sept. 26. 2019)). As this Court has aptly stated,

   “[i]f discovery is not stayed and if the [dispositive] motion is granted, the voluminous discovery




                                                     8
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 9 of 17




   in this case would be wasteful and inefficient … the Defendants’ request for a brief stay is entirely

   reasonable under these circumstances.” Cleveland Const., 2009 WL 903564, at *2.

       I.      Armchem has petitioned the Court to transfer this action to the Southern District
               of Florida, and the parties should not proceed with discovery until the Court rules
               on Armchem’s motion.

               A. Without a stay of discovery, there is potential to waste significant judicial and
                  party resources in light of the currently pending motion to transfer.

            Importantly, Armchem has moved to transfer this matter to the Southern District of Florida,

   claiming that Caturano entered into an employment agreement that contains a valid and

   enforceable forum selection clause requiring the dispute to be litigated in Florida. See Armchem’s

   Brief [Dkt. 11] at 14-15. Indeed, Armchem argues that “the Court’s decision with regard to

   Armchem’s Motion to Transfer will be significantly streamlined if it finds that the forum selection

   clause is valid and enforceable.” Id. at 10. Alternatively, Armchem argues that this action should

   be transferred to Florida (irrespective of the validity of the employment agreement) based upon

   “the convenience of the parties and witnesses, and in the interest of justice.” Id. at 15 (quoting 28

   U.S.C. § 1404(a)). Armchem supports its request for a transfer by arguing that “all of the

   transactions…occurred in Florida, involve Florida witnesses, [and] are made against a Florida

   corporation.” Id. at p. 18.1

            Given the pending Motion to Transfer—as well as Caturano’s pending Motion to

   Dismiss—neither party (much less non-parties) should be put to the potentially wasteful task of

   gathering and producing discoverable information, and possibly litigating various discovery




   1
     Caturano disputes this characterization and argues that this case should remain in this Court—
   not only because the employment agreement containing the forum selection clause is invalid, but
   also because the Section 1404 factors strongly favor keeping this case in North Carolina. However,
   Caturano’s position does not change the fact that the question of which forum the case should be
   litigated in is a threshold issue that will shape the trajectory of this case going forward.


                                                     9
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 10 of 17




    issues, when there is a chance the Court will decide this action should not proceed in any capacity

    in this forum.    Any discovery that takes place in this action in this Court would not be

    “transferrable” to the Southern District of Florida were the case to be transferred to that venue.

    Indeed, in the event of a transfer, Armchem’s subpoena to Momar—issued by this Court—would

    no longer be valid; Armchem would need to obtain a newly issued subpoena from the Southern

    District of Florida, and Momar would have to expend additional efforts and resources responding

    to Armchem’s (second) subpoena from Florida. It is evident (even by Armchem’s subpoena to

    Momar alone) that there will be ample fact discovery in this action. There is simply no reason to

    expend resources in the short term, including, potentially, this Court’s resources, before the parties

    have clarity on whether this Court is the correct forum for this dispute.

           It is also important to note that Armchem’s Motion to Transfer could implicate a separate

    critical issue that will determine whether this litigation should even go forward in any capacity,

    not just in this forum: namely, whether Caturano even signed the alleged employment agreement.

    Caturano has consistently maintained that he never signed the alleged employment agreement

    forming the basis of this entire dispute and containing the forum selection clause on which

    Armchem’s transfer motion is primarily based. See Compl. for Declaratory Judgment [Dkt. 1-1]

    ¶¶ 12-13; Caturano’s Dismissal Brief [Dkt. 9-1] at p. 2, n.2; Caturano’s Transfer Brief [Dkt. 16]

    at 6-8. He has submitted Declarations to this Court supporting his contention that he never signed

    the document. Indeed, this action was initiated by Caturano, by filing a request for a declaratory

    judgment that the alleged employment agreement, under which Armchem has sought to restrict

    Caturano’s employment activities, is void and unenforceable as a matter of law. See Compl. for

    Declaratory Judgment [Dkt. 1-1].




                                                     10
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 11 of 17




           In response, Armchem set forth several Counterclaims, many of which are predicated on

    the assumption that the alleged employment agreement in fact valid and enforceable as a matter of

    law. See Armchem’s Counterclaim [Dkt. 3] (“First Counterclaim: Breach of Restrictive Covenant

    and Demand for Injunctive Relief,” stating in Paragraph 44, “The Agreement is a valid and

    enforceable contract between Armchem and Caturano”); see also id. (“Second Counterclaim:

    Breach of Contract”).

           If, in ruling on Armchem’s Motion to Transfer, this Court addresses the threshold issue of

    whether the alleged agreement was signed by Caturano, that will accordingly determine whether

    the agreement and its Florida forum selection clause is enforceable; if this threshold issue is

    disposed of, the inevitable “voluminous discovery in this case would be wasteful and inefficient.”

    See Cleveland Const., 2009 WL 903564, at *2. Armchem has not only sought a transfer of this

    action but, in doing so, has actually sought this Court’s ruling on a threshold substantive issue that

    will determine whether Armchem has any claims against Caturano at all (and, accordingly,

    whether there is even a need for Caturano’s declaratory judgment action to proceed). If the Court

    finds, as Caturano has argued, that Caturano did not execute the alleged agreement, some if not all

    of Armchem’s claims against Caturano will wholly fail, and there will be no need for any discovery

    whatsoever. Thus, it would be premature and imprudent to allow discovery to proceed at this

    point, when there are critical, determinative issues still undecided. This Court should exercise its

    discretion to stay discovery until it has ruled on Armchem’s Motion to Transfer (and until it has

    decided Caturano’s Motion to Dismiss, as explained in Section II below).

               B. Armchem’s attempt to proceed with discovery in this forum contradicts its
                  contention that this forum is improper and the case should be transferred.

           As explained above, Armchem has argued unequivocally that this particular Court should

    not retain jurisdiction over this matter and that the Court should transfer the case to the Southern



                                                     11
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 12 of 17




    District of Florida. See Armchem’s Brief [Dkt. 11] at 10, 14-15. Yet, rather than waiting for the

    Court to rule on its Motion to Transfer, Armchem has attempted to proceed with non-party

    discovery in this forum (discovery which would be premature even if Armchem were not

    requesting a transfer of the case to Florida). See infra at pp. 14-15. Indeed, the subpoena Armchem

    served on Momar, Caturano’s current employer, requests an extensive amount of documents, some

    of which relate to other Momar employees not involved in this litigation whatsoever. See Motion,

    Exhibit A (seeking all personnel files, records, and documents relating to not only Caturano but

    two other non-party Momar employees, in addition to “any other person who is or was employed

    by MOMAR on or after January 1, 2019 who was also employed by ARMCHEM within the past

    three years;” all sales related documents for Caturano and the same two other named Momar

    employees; and “MOMAR’s employee manuals, regulations, guidelines, or other guidance

    materials provided to all MOMAR employees”).

           However, despite its attempt to move forward with discovery in this forum, Armchem itself

    has recognized the importance of deciding the threshold transfer issue before otherwise proceeding

    with the litigation: for example, in its response opposing Caturano’s Motion to Dismiss, Armchem

    expressly asks the Court to address the Motion to Transfer prior to ruling on the Motion to Dismiss.

    See Armchem’s Response Brief [Dkt. 12] at 2. Thus, on the one hand, Armchem is seeking to halt

    all further proceedings in this forum. On the other hand, it is seeking to proceed in this forum by

    commencing fact discovery. Armchem cannot have it both ways: it cannot ask this Court to issue

    and potentially enforce a subpoena against a non-party while simultaneously arguing (repeatedly)

    that this Court should not be hearing this dispute at all.

           If Armchem contends that litigating in this forum is improper, it should not have proceeded

    in this forum by seeking discovery, especially when the discovery seeks a voluminous amount of




                                                      12
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 13 of 17




    documents from a non-party to the case.         Armchem’s contradictory actions should not be

    condoned, and it should be precluded from seeking discovery in this forum when it has consistently

    and repeatedly maintained that this Court should not even have jurisdiction over this matter. Put

    simply, this Court should issue a stay of discovery until the Court rules on Armchem’s pending

    Motion to Transfer.

       II.      The Court should stay discovery because its ruling on Caturano’s motion to
                dismiss will potentially eliminate the need for any discovery on three of
                Armchem’s counterclaims against Caturano.

             In addition to staying discovery pending the Court’s ruling on Armchem’s Motion to

    Transfer, good cause exists for this Court to stay discovery in light of Caturano’s pending Motion

    to Dismiss. Caturano has sought to dismiss three of Armchem’s five counterclaims. See generally

    Caturano’s Memorandum in Support of Motion to Dismiss [Dkt. 9-1]. Under Rule 12, this Court

    can resolve whether those claims should be dismissed based solely on the pleadings. Because no

    discovery is necessary to resolve Caturano’s motion to dismiss, a stay of discovery will not

    prejudice Armchem as to the pending Motion to Dismiss. Moreover, any conceivable prejudice

    that Armchem might experience is substantially outweighed by the burden that would be placed

    on Caturano—an individual—to engage in what promises to be extensive discovery before the

    Court has even determined whether the majority of Armchem’s counterclaims survive dismissal.

             Even if the Court grants Caturano’s motion only in part, the Court’s ruling could

    significantly narrow the scope of the issues between the parties. At this juncture in the litigation,

    the burden of proceeding with discovery—when it is not certain which of Armchem’s

    counterclaims will survive—outweighs the potential benefits of fact discovery. In an effort to

    prevent a waste of the Court’s and the parties’ resources, Caturano respectfully requests that the




                                                     13
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 14 of 17




    Court issue a stay of all discovery proceedings and Rule 26 obligations until the Court rules on

    Caturano’s Motion to Dismiss, in addition to Armchem’s Motion to Transfer.

       III.      If the Court declines to grant a stay of discovery, the Court should prohibit
                 Armchem from proceeding with discovery, including the non-party discovery it
                 already served, until the parties have held their Rule 26(f) conference.

              There is good cause to issue a stay of all discovery and Rule 26 obligations in light of the

    dispositive motions and multiple threshold issues currently pending before the Court. However,

    even if the Court declines to order an across-the-board stay of discovery, it should find that

    Armchem’s subpoena to Momar is premature under the Federal Rules and is thus invalid.

              Rule 26 states that “[a] party may not seek discovery from any source before the parties

    have conferred as required by Rule 26(f), except…when authorized by these rules, by stipulation,

    or by court order.” Fed. R. Civ. P. 26(d)(1) (emphasis added). “Although Rule 45 is silent as to

    when subpoenas may be issued, subpoenas are discovery devices and, as such, are generally

    subject to the provisions of Federal Rule of Civil Procedure 26(d) governing the start of discovery.”

    Draper v. United States Postal Serv., 2018 WL 2423002, at *2 (W.D. Va. May 29, 2018), aff'd,

    740 F. App'x 315 (4th Cir. 2018) (citing Knott v. Nationstar Mortg., LLC, 2016 WL 5329613

    (W.D.N.C. May 15, 2017)); see also Mort. Info. Servs., Inc. v. Kitchens, 210 F.R.D. 562, 566

    (W.D.N.C. 2002) (adopting the rule followed by the majority of jurisdictions and holding that “a

    Rule 45 subpoena does in fact constitute discovery”); Robinson v. Equifax, 2011 WL 285232, at

    *4–5 (E.D.N.C. Jan. 24, 2011) (holding that a subpoena was procedurally premature under Rule

    26(d)). Thus, under Rule 26, a nonparty subpoena issued before the Rule 26(f) conference is

    “premature.” Draper, 2018 WL 2423002, at *2.

              Here, the parties have not yet held their Rule 26(f) conference. Moreover, the parties have

    not stipulated to proceeding with discovery prior to the conference, nor has the Court issued any




                                                      14
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 15 of 17




    orders allowing for the same. Armchem’s attempt to begin the discovery process with its subpoena

    to Momar is premature and improper as a matter of law. The Court should not require Momar to

    respond to the subpoena or to prepare any objections thereto when the parties have not even

    conferred and prepared a Rule 26(f) discovery plan.2

           Thus, even if the Court declines to grant Caturano’s requested stay of discovery, the Court

    should rule that Armchem’s subpoena directed to Momar is premature under the Federal Rules

    and is not enforceable at this stage of the litigation. See Robinson, 2011 WL 285232, at *4–5;

    Draper, 2018 WL 2423002, at *2.

                                                CONCLUSION

           Because there are multiple dispositive motions pending before the Court, some of which

    might dispose of this case in its entirety, the Court should issue a stay of all discovery and all Rule

    26 obligations until it has ruled on said motions and issued rulings on the important threshold

    issues. Alternatively, the Court should prohibit Armchem from enforcing its subpoena to Momar

    because it is premature and improper under Rule 26. For these reasons, Caturano respectfully

    requests that the Court grant its Motion.




    2
     Indeed, by serving a third party subpoena on Momar, Armchem is indirectly attempting to obtain
    documents and discovery from a non-party that it would not otherwise be able to obtain directly
    from Caturano in this litigation, given that fact discovery has not yet commenced under Rule 26.
    Armchem’s “backdoor” attempt to obtain fact discovery prior to the commencement of discovery
    in this case should not be permitted.


                                                      15
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 16 of 17




          Respectfully submitted this the 2nd day of October, 2020.



                                                        /s/ John M. Moye
                                                        John M. Moye (NC State Bar 35463)
                                                        BARNES & THORNBURG LLP
                                                        3475 Piedmont Road, N.E., Suite 1700
                                                        Atlanta, Georgia 30305
                                                        Telephone: (404) 264-4006
                                                        Facsimile: (404) 264-4033
                                                        E-mail: jmoye@btlaw.com

                                                        Counsel for Plaintiff- Counterclaim Defendant
                                                        John Caturano




                                                 16
Case 0:20-cv-62359-WPD Document 18-2 Entered on FLSD Docket 10/02/2020 Page 17 of 17




                                       CERTIFICATE OF SERVICE

           This is to certify that on the 2nd day of October, 2020, I electronically filed the foregoing

    with the Clerk of Court using the CM/ECF system which will send notification of such filing to

    the following counsel of record:


                                       Stephen B. Williamson
                                        Jonathan H. Dunlap
                           Van Winkle, Buck, Wall, Starnes and Davis, P.A.
                                           P.O. Box 7376
                                  Asheville, North Carolina 28802
                                   swilliamson@vwlawfirm.com
                                     jdunlap@vwlawfirm.com

                                          Counsel for Defendant



                                                         /s/ John M. Moye
                                                         John M. Moye (NC State Bar 35463)
                                                         BARNES & THORNBURG LLP
                                                         3475 Piedmont Road, N.E., Suite 1700
                                                         Atlanta, Georgia 30305
                                                         Telephone: (404) 264-4006
                                                         Facsimile: (404) 264-4033
                                                         E-mail: jmoye@btlaw.com

                                                         Counsel for Plaintiff- Counterclaim
                                                         Defendant John Caturano
